ACCEPTED
                                                                                01-15-00320-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           4/30/2015 8:57:01 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                          NO. 01-15-00320-CV
__________________________________________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
              IN THE COURT OF APPEALS FOR             THE HOUSTON, TEXAS
                    FIRST JUDICIAL DISTRICT             4/30/2015 8:57:01 AM
                        HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                                Clerk
__________________________________________________________________

            REVENEW INTERNATIONAL, LLC, Appellant,

                                   vs.

           PSC INDUSTRIAL OUTSOURCING, LP, Appellee.


             On Appeal from the 281st Judicial District Court
                         Harris County, Texas
                   Trial Court Case No. 2013-59946


              APPELLEE’S REPLY IN SUPPORT OF
               APPELLEE’S MOTION TO DISMISS
            FOR LACK OF APPELLATE JURISDICTION

                                 Todd W. Mensing
                                 Adam Milasincic
                                 Edward Goolsby
                                 AHMAD, ZAVITSANOS, ANAIPAKOS,
                                 ALAVI & MENSING P.C.
                                 1221 McKinney, Suite 3460
                                 Houston, Texas 77010
                                 Phone: (713) 655-1101
                                 Fax: (713) 655-0062
                                 tmensing@azalaw.com
                                 amilasincic@azalaw.com
                                 egoolsby@azalaw.com

                                 COUNSEL FOR APPELLEE
                                              TABLE OF CONTENTS

I.       Introduction......................................................................................................1 

II.      Arguments and Authorities ..............................................................................1 

         A.        Section 51.014(a)(6) requires communications to “appear[] in or [be]
                   published by the electronic or print media,” not merely appear in
                   media. ....................................................................................................2 

         B.        Revenew has provided no evidence that its communications
                   “appear[ed] in or [were] published by the electronic or print media.” .5 

         C.        Revenew’s interpretation of the statute is unsupportable in light of this
                   Court’s prior cases, and sanctions are appropriate under Texas Rule of
                   Appellate Procedure 45. ........................................................................7 

III.   Prayer ...............................................................................................................9 

Certificate of Compliance ........................................................................................11 

Certificate of Service ...............................................................................................11 

Appendix of Exhibits ...............................................................................................12 




                                                              i 
 
                                              TABLE OF AUTHORITIES


Cases 
Astoria Indus. of Iowa v. SNF, Inc., 223 S.W.3d 616 (Tex. App.—Fort Worth 2007,
no pet.) ........................................................................................................................5

Bradt v. West, 892 S.W.2d 56 (Tex. App.—Houston [1st Dist.] 1994, writ denied) .8,
9

Casteel-Diebolt v. Diebolt, 912 S.W.2d 302 (Tex. App.—Houston [14th Dist.]
1995) ......................................................................................................................5, 9

Elm Creek Villas Homeowner Ass’n Inc. v. Beldon Roofing & Remodeling Co., 940
S.W.2d 150 (Tex. App.—San Antonio 1996, no writ) ...............................................9

Main v. Royall, 348 S.W.3d 381 (Tex. App.—Dallas 2011, no pet.) .....................4, 5

Quebe v. Pope, 201 S.W.3d 166 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)
................................................................................................................................5, 7

Serv. Emps. Int’l Union Local 5 v. Prof’l Janitorial Serv. of Houston, Inc., 415
S.W.3d 387 (Tex. App.—Houston [1st Dist.] 2013, pet. denied) ................ 1, 2, 5, 7, 8

State v. Shumake, 199 S.W.3d 279 (Tex. 2006)..........................................................3

Texas Dept. of Transp. v. City of Sunset Valley, 146 S.W.3d 637 (Tex. 2004)...........8

TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432 (Tex. 2011) ..................4, 8

Statutes 
TEX. CIV. PRAC. & REM. CODE § 51.014(a)(6) ................................................... 1, 2, 4




                                                                ii
 
                                   I. INTRODUCTION
      The jurisdictional question before the Court is not “novel,” “interesting,” or an

“issue of first impression.” (Contra Response at 6.) Although Revenew uses 22 pages

in an attempt to create the appearance of “novelty,” the truth is far more mundane:

The Court could ignore both parties’ briefs, reread its own opinion in Service

Employees International Union Local 5 v. Professional Janitorial Services of Houston,

Inc., and issue a one-sentence order dismissing Revenew’s appeal. 415 S.W.3d 387

(Tex. App.—Houston [1st Dist.] 2013, pet. denied). The controlling law is that clear.

Id.

                          II. ARGUMENTS AND AUTHORITIES
      Section 51.014(a)(6) allows interlocutory appeals only by “members of the

electronic or print media” and “person[s] whose communication appears in or is

published by the electronic or print media.” TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(6). Revenew—a contract-compliance audit firm—concedes that it is not

“a member of the ‘media’” and does not satisfy the first prong. (Response at 14).

Instead, Revenew claims that the second prong applies because PSC has not proven

that Revenew’s statements did not appear in “the electronic or print media.”

      Revenew advances so expansive an interpretation of the second prong that

every libel or business disparagement defendant could pursue an interlocutory appeal

if their statements were captured in an email, in a text message, on a napkin, or in any


                                            
 
other composition of cells that could be characterized as a “medium” (the singular of

“media”). (Response at 10–11, 19). Revenew ignores that the statute twice refers to

“the . . . media” and argues that “the . . . media” has different meanings as used within

the same sentence. Somehow, this “novel” interpretation is supposed to yield the result

that appearing or being published in “the . . . media” is just another way of saying

“any recorded statement.” Plain text, common sense, and SEIU Local 5 foreclose that

reading and make Revenew’s appeal frivolous.

A.    Section 51.014(a)(6) requires communications to “appear[] in or [be]
      published by the electronic or print media,” not merely appear in media.
      None of Revenew’s disparaging comments “appear[ed] in or [were] published

by the electronic or print media.” Revenew asserts that this prong allows an

interlocutory appeal by all defendants whose libelous or disparaging comments

“appeared in electronic or print form,” (Response at 19.) In other words, Revenew

conflates the phrase “appears in or is published by the electronic or print media” with

the single word “media.” (Id.)

      Had the Texas Legislature intended the definition advanced by Revenew, the

statute would have looked like this:

      …denies a motion for summary judgment that is based in whole or in
      part upon a claim against or defense by a member of the electronic or
      print media, acting in such capacity, or a person whose communication
      appears in or is published by the electronic or print media, arising under
      the free speech or free press clause of the First Amendment to the
      United States Constitution, or Article I, Section 8, of the Texas
      Constitution, or Chapter 73.

                                           2
 
Or even this:

      denies a motion for summary judgment that is based in whole or in part
      upon a claim against or defense by a member of the electronic or print
      media, acting in such capacity, or a person whose communication
      appears in or is published by the electronic or print media [any
      expression or communication of information], arising under the free
      speech or free press clause of the First Amendment to the United States
      Constitution, or Article I, Section 8, of the Texas Constitution, or
      Chapter 73.

      If it were true that an appeal is available whenever a communication “appeared

in electronic or print form,” then all of the stricken text is unnecessary. Only by

ignoring the statute’s two references to “the . . . media” can Revenew cobble together

any justification for its rewriting of the statute. By disregarding the word “the” and

focusing only on “media,” Revenew flouts the maxim that every word in a statute

must be given meaning. See State v. Shumake, 199 S.W.3d 279, 287 (Tex. 2006) (“In

construing a statute, we give effect to all its words and, if possible, do not treat any

word as mere surplusage.”).

      Revenew also ignores that both prongs of the statute must be read in harmony

rather than attributing one meaning to “the electronic or print media” the first time it

appears but attributing a different meaning to “the electronic or print media” when the

phrase reappears 15 words later in the same sentence. To accept Revenew’s

interpretation, the first reference to “the electronic or print media” would mean the

“news media,” and the second reference would mean any “recorded form.” That reading


                                           3
 
of the text is tortured, to say the least. See TGS-NOPEC Geophysical Co. v. Combs, 340
S.W.3d 432, 439 (Tex. 2011) (“[I]f a different or more precise definition is apparent

from the term’s use in the context of the statute, we apply that meaning.”).

      Furthermore, the cases cited by Revenew provide no support for such an

expansive interpretation. First, Main v. Royall not only fails to support Revenew’s

interpretation, it supports PSC’s. 348 S.W.3d 381, 386 (Tex. App.—Dallas 2011, no

pet.) Revenew mischaracterizes Main to a degree so troubling that it provides a further

basis for classifying Revenew’s appeal as frivolous.

      Revenew says that legislative history quoted in Main supports Revenew. In

fact, the quoted history only confirms PSC’s argument that the second prong of section

51.014(a)(6) was intended to cover “persons who have letters or op-ed pieces

published in newspapers or magazines or express their opinions on radio or television

programs.” Id. at 386 (quoting Floor Amendment No. 2 to Tex. S.B. 76, 73rd Leg.,

R.S. (February 25, 1993)). Revenew next claims that the Main court “rejected the

restrictive interpretation of ‘members of electronic and print media.’” (Response at

17–18). In truth, the Main court said the opposite, finding appellate jurisdiction only

because the libelous statements were published in a book about political policy and

“authors and publishers of traditional books [are] ‘member[s] of the electronic or print

media.’” Id. at 387. The Main court specified that it was not endorsing the argument,




                                           4
 
which Revenew raises here, that “anyone with a computer, typewriter or printer will

. . . have the right to file an interlocutory appeal.” Id.

       Similarly, Astoria Industries of Iowa v. SNF, Inc. provides no analysis of the

phrase “the electronic or print media.” Instead, the entire case revolves around the

unrelated issue of whether a free speech defense was available. See Astoria Indus. of

Iowa v. SNF, Inc., 223 S.W.3d 616, 623 (Tex. App.—Fort Worth 2007, no pet.). In

effect, the Astoria court acknowledges it would not be addressing the media defendant

issue. See id. Nor was there much reason to. The challenged communications were

published in “an industry trade journal,” a form of media that easily fits within the

definition explained by this Court in SEIU Local 5. See id. at 622.

B.     Revenew has provided no evidence that its communications “appear[ed]
       in or [were] published by the electronic or print media.”
       Revenew claims that there is no proof that its statements “appeared only in

private communications among the parties.” But Revenew gets the law backwards.

To establish appellate jurisdiction, it is Revenew’s burden to prove that its

communications did appear in “the electronic or print media,” not PSC’s burden to

prove that Revenew’s statements did not appear in the media. See Casteel-Diebolt

v. Diebolt, 912 S.W.2d 302, 305 (Tex. App.—Houston [14th Dist.] 1995) (“[T]he

burden is on the appellant to demonstrate the record supports her contentions and to

make accurate references to the record to support her complaints on appeal.”); Quebe

v. Pope, 201 S.W.3d 166, 169 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)

                                              5
 
(“[A] person who is not a member of the media must meet two requirements before

he or she may appeal from the denial of a motion for summary judgment…”).

              Oblivious to its burden, Revenew fails to mention, cite, or provide any

evidence that its disparaging statements appeared in any form of communication

outside of private letters, emails and conversations. (Response at 5). Instead, Revenew

backs its assertions with a cryptic allusion to testimony from PSC’s employees

denying that the communications were limited in this way. (Response at 5-6). As

Revenew admits, these passages are not in the record. (Response at 6 n.1). In addition,

Revenew never quotes these depositions or even names the particular witnesses who

supposedly gave such testimony. (Response at 5-6).  Only two passages appear even

conceivably on point. For example, PSC’s Brian Clark said that he did not know if

Revenew published anywhere else: 

              Q.             Do you have any information that would make you think that
                             Revenew has published the results of this audit to anyone other
                             than Exelon?

              A.             I don’t know. 1

              In the same way, PSC’s Jeffrey Stocks said he did not know if Revenew has

made the same disparaging comments to other customers as it did to Exelon:

              Q.             Okay. Are you aware of any other company that you think
                             Revenew has made those types of disparaging comments to?


                                                            
1
              (Exh. A, Deposition of Brian Clark at 23:6-9).
                                                               6
 
              A.             I’m aware of other companies that have been audited by Revenew
                             and have not been happy about the results. I don’t know the
                             specifics of those, so I couldn’t say whether they were disparaging
                             or not. 2

              Neither of these passages demonstrates that the results of Revenew’s audit

appeared or were published in “the electronic or print media.” No witness indicates

that he has seen the results of Revenew’s audit appear in a newspaper, magazine, or

television broadcast. No witness was even asked if Revenew’s statements appeared in

the media. And lest any confusion remain, PSC again reasserts on the record that none

of Revenew’s disparaging comments appeared in or were published by the media.

Instead, all comments at issue were made only in private emails or in verbal comments

between Revenew and PSC’s customers. (Motion to Dismiss at 5-6). As such,

Revenew failed to produce evidence that the Court has jurisdiction over this appeal.

See, e.g., Quebe, 201 S.W.3d at 169-70 (“Our analysis is, of course, hampered by the

fact that the article in question does not actually appear in the record.”).

C.            Revenew’s interpretation of the statute is unsupportable in light of this
              Court’s prior cases, and sanctions are appropriate under Texas Rule of
              Appellate Procedure 45.
              Revenew’s appeal is frivolous because it is based on arguments that have

already been dismissed by this Court. Revenew asserts that this Court erred in SEIU

Local 5 when it “imported [the definition of “media” in the first prong] to the second



                                                            
2
              (Exh. B, Deposition of Jeffrey Stocks at 127:20-128:1).
                                                               7
 
prong—the one at issue here—without separate analysis.” (Response at 16). This

assertion is absurd for two reasons.

      First, Revenew assumes that using the same definition for a phrase each time it

appears within the same sentence is somehow improper. To the contrary, well-

established Texas law requires consistent interpretation of phrases. See Texas Dept. of

Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004) (“[W]e must

interpret [the statute] according to its terms, giving meaning to the language consistent

with other provisions in the statute.”); see also TGS-NOPEC, 340 S.W.3d at 439 (“We

further consider statutes as a whole rather than their isolated provisions.”).

      Second, this Court did supply reasoned analysis about the meaning of “the

electronic or print media.” 415 S.W.3d at 393–403. Revenew just does not like the

Court’s analysis because it confirms that there is no jurisdiction over this appeal.

Revenew’s disregard for this Court’s opinion is neither “interesting” nor a good-faith

argument for extending the law. Instead, Revenew merely consults the same

dictionaries that the Court already considered and asserts that the Court misread the

definitions of “media.” Compare id. at 393–94 with Response at 11–12. If Revenew’s

argument is “novel,” it is only for its brazenness. Revenew’s cursory treatment of

SEIU Local 5 warrants sanctions. See Bradt v. West, 892 S.W.2d 56, 79 (Tex. App.—

Houston [1st Dist.] 1994, writ denied) (“Showing conscious indifference to settled




                                           8
 
rules of law—i.e., turning a ‘blind eye’ to established law—is one factor to consider

in deciding whether to award rule [45] damages.”).

      Sanctions are also in order because Revenew has failed to cite to evidence in

the record to indicate what publication triggers the statute. See Casteel-Diebolt, 912
S.W.2d at 306 (awarding sanctions when appellant “failed to…make any accurate

references to the record to support her arguments” (emphasis in original)); see also

Elm Creek Villas Homeowner Ass’n Inc. v. Beldon Roofing & Remodeling Co., 940
S.W.2d 150, 156 (Tex. App.—San Antonio 1996, no writ) (“[T]he mere fact that an

interlocutory appeal is theoretically possible does not mean that one should be filed,

nor does it immunize frivolous appeals like the present one from sanctions…”).

Moreover, Revenew attempts to hang its hat on deposition testimony that was not a

part of the clerk’s record, which it readily admits. (Response at 6 n.1). Consequently,

the Court should award PSC its appellate attorneys’ fees and costs to send a message

that such appeals are an unacceptable waste of the parties’—and the Court’s—

resources. Bradt, 892 S.W.2d at 79.

                                   III.   PRAYER
      For the reasons above, PSC asks the Court to dismiss this appeal costs, to

award PSC its attorneys’ fees and costs for responding to this frivolous appeal, and

to grant PSC any other relief to which it may be justly entitled.




                                          9
 
    Respectfully submitted,


    AHMAD, ZAVITSANOS, ANAIPAKOS,
    ALAVI & MENSING P.C.

    By: /s/ Todd W. Mensing
    Todd W. Mensing
    Texas Bar No. 24013156
    tmensing@azalaw.com
    Adam Milasincic
    Texas Bar No. 24079001
    amilasincic@azalaw.com
    Edward Goolsby
    Texas Bar No. 24092436
    egoolsby@azalaw.com
    1221 McKinney, Suite 3460
    Houston, Texas 77010
    (713) 655-1101 – Phone
    (713) 655-0062 – Fax

    ATTORNEYS FOR APPELLEE,
    PSC INDUSTRIAL OUTSOURCING, LP
 




     10
 
                         CERTIFICATE OF COMPLIANCE
      I certify that this Reply complies with the typeface and word-count
requirements set forth in the Rules of Appellate Procedure. This Reply has been
prepared, using Microsoft Word, in 14-point Times New Roman font for the text and
12-point Times New Roman font for any footnotes. This Reply contains 2,258
words, as determined by the word count feature of the word processing program used
to prepare this document, excluding those portions of the notice exempted by TEX.
R. APP. P. 9.4(i)(1).


                                            /s/ Todd W. Mensing
                                             Todd W. Mensing


                           CERTIFICATE OF SERVICE
      I certify that on April 30, 2015, a true and correct copy of the above and
foregoing document was served upon the following counsel by electronic service
through the state-provided EFSP Efile.txcourts.gov:

      Lauren J. Harrison
      Lara D. Pringle
      JONES WALKER LLP
      1001 Fannin Street, Suite 2450
      Houston, TX 77002

                                            /s/ Todd W. Mensing
                                            Todd W. Mensing




                                       11
 
                       APPENDIX OF EXHIBITS



    Exhibit A   -   Excerpts from Deposition of Brian Clark

    Exhibit B   -   Excerpts from Deposition of Jeffrey Stocks




                                  12
 
                                                         Page 1
JOB NO. 194463

                   CAUSE NO. 2013-59946

PSC INDUSTRIAL              ) IN THE DISTRICT COURT
OUTSOURCING, LP,            )
                            )
         Plaintiff,         )
                            )
V.                          ) HARRIS COUNTY, TEXAS
                            )
REVENEW INTERNATIONAL,      )
LLC,                        )
                            )
         Defendant.         ) 281ST JUDICIAL DISTRICT


          -----------------------------------

                    ORAL DEPOSITION OF

                        BRIAN CLARK

                    September 10, 2014

          -----------------------------------


     ORAL DEPOSITION OF BRIAN CLARK, produced as a

witness at the instance of the defendant, and duly

sworn, was taken in the above-styled and numbered

cause on September 10, 2014, from 10:09 a.m. to 11:15

a.m., before Suzann M. Sanchez, CSR, RMR, in and for

the State of Texas, reported by machine shorthand, at

the offices of Ahmad Zavitsanos Anaipakos Alavi

Mensing, 1221 McKinney, Suite 3460, Houston, Texas

77010, pursuant to notice and the Texas Rules of Civil

Procedure.

                                                     A
                                                                Page 23
 1       A.   I'm not aware, no.

 2       Q.   Do you know whether there is any other

 3   company that has declined to do business with PSC as a

 4   result of this audit?

 5       A.   I'm not aware.

 6       Q.   Do you have any information that would make

 7   you think that Revenew has published the results of

 8   this audit to anyone other than Exelon?

 9 A. I don't know.

10      Q.    Are you aware of anyone at Revenew saying bad

11   things about PSC?

12                   MR. MENSING:   Objection, form.

13      A.    Again, I don't know.

14      Q.    (BY MS. HARRISON)     You don't have any such

15   information?

16      A.    No, I don't.

17      Q.    Have you worked with Dave George at Revenew?

18   Have you ever interacted with him at all?

19      A.    No, not that I'm aware of.

20      Q.    How about Juliana Routzong?

21      A.    Yes.

22      Q.    Okay.    You've worked with her?

23      A.    Just exchanged e-mails.     She was, I believe,

24   primary point of contact for the initial

25   communication --
                                                                           I
     BRIAN CLARK                                          September 10, 2014
     PSG VS. REVENEW INT'L                                                 148
 l    JOB NO.    l94463
                                CAUSE NO. 20l3-59946
 2
      PSC INDUSTRIAL                      )   IN THE DISTRICT COURT
 3    OUTSOURCING, LP      I              )
                                          )
 4                Plaintiff,              )
                                          )
 5    v.                                  )   HARRIS COUNTY,   TEXAS
                                          )
 6    REVENEW INTERNATIONAL,              )
      LLC,                                )
 7                                        )
                  Defendant.              )   28lST JUDICIAL DISTRICT
 8
                           REPORTER'S CERTIFICATION
 9                         DEPOSITION OF BRIAN CLARK
                              SEPTEMBER lO, 20l4
lO

ll         I,   Suzann M. Sanchez,       CSR, RMR,   Certified

l2    Shorthand Reporter in and for the State of Texas,

l3    hereby certify to the following:

l4         That the witness, BRIAN CLARK, was duly sworn by

l5    the officer and that the transcript of the oral

l6    deposition is a true record of the testimony given by

l7    the witness;

l8         That the deposition transcript was submitted on

l9     9-\~-\L\                to the witness or to the attorney

20    the witness for examination,            signature and return to

2l   me by      \o~ ~-   \L\        ;

22         That the amount of time used by each party at                ~he


23   deposition is as follows:

24         Todd Mensing, Esq. - 0 HOUR(S) 0 MINUTE(S)
           Lauren J. Harrison, Esq. - l HOUR(S) 3 MINUTE(S)
25


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions. com
     BRIAN CLARK                                       September 10, 2014
     PSC VS. REVENEW INT'L                                            \49
 1         That pursuant to information given to the

 2    deposition officer at the time said testimony was

 3    taken,    the following includes counsel for all parties

 4    of record:

 5        Todd Mensing, Esq., Attorney for PSC INDUSTRIAL
      OUTSOURCING, LP
 6        Lauren J. Harrison, Esq., Attorney for REVENEW
      INTERNATIONAL, LLC
 7

 8         I   further certify that I am neither counsel for,

 9    related to, nor employed by any of the parties or

10    attorneys in the action in which this proceeding was

11    taken,   and further that I am not financially or

12    otherwise interested in the outcome of the action.

13         Further certification requirements pursuant to

14    Rule 203 of TRCP will be certified to after they have

15    occurred.

16        Certified to by me this 12th day of September,

17    2014.



19
                            Suzann M. Sanchez, Texas CSR 697, RMR
20                          Expiration Date:  12/31/2014
                            Firm Registration No. 03
21                          Esquire Deposition Solutions, LLC
                            1001 McKinney, Suite 805
22                          Houston, Texas 77002
                            (713) 524-4600
23

24             FURTHER CERTIFICATION UNDER RULE 203 TRCP

25        The original deposition\wasVwas not returned to



         ESQUIRE  S 0 l. U T I 0   ~   5
                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
     BRIAN CLARK                                              September 10, 2014
     PSC VS. REVENEW INT'L                                                   !so
 l    the deposition officer on

 2         If returned,      the attached Changes and Signature

 3   page contains any changes and the reasons therefor;

 4         If returned,      the original deposition was deliverecl

 5    to   LCJ.us:t;f\ ~A..=:=...'"--------'   2 0 l4 .

l5

l6
                       Suzann M. Sanchez, Texas CSR 697, RMR
l7                     Expiration Date:  l2/3l/20l4
                       Firm Registration No. 03
l8                     Esquire Deposition Solutions, LLC
                       lOOl McKinney, Suite 805
l9                     Houston, Texas 77002
                       (7l3) 524-4600
20

2l

22

23

24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                         Page 1
JOB NO. 194461

                   CAUSE NO. 2013-59946

PSC INDUSTRIAL              ) IN THE DISTRICT COURT
OUTSOURCING, LP,            )
                            )
         Plaintiff,         )
                            )
V.                          ) HARRIS COUNTY, TEXAS
                            )
REVENEW INTERNATIONAL,      )
LLC,                        )
                            )
         Defendant.         ) 281ST JUDICIAL DISTRICT


          -----------------------------------

                    ORAL DEPOSITION OF

                      JEFFREY STOCKS

                    September 17, 2014

          -----------------------------------


     ORAL DEPOSITION OF JEFFREY STOCKS, produced as a

witness at the instance of the defendant, and duly

sworn, was taken in the above-styled and numbered

cause on September 17, 2014, from 10:41 a.m. to 2:28

p.m., before Suzann M. Sanchez, CSR, RMR, in and for

the State of Texas, reported by machine shorthand, at

the offices of Ahmad Zavitsanos Anaipakos Alavi

Mensing, 1221 McKinney, Suite 3460, Houston, Texas

77010, pursuant to notice and the Texas Rules of Civil

Procedure.

                                                     B
                                                                 Page 127
 1   interpretation or a flawed method.

 2                      MR. MILASINCIC:   Objection, form.

 3       A.     Yes.

 4       Q.     (BY MS. HARRISON)     Are you aware of any other

 5   type of disparagement that Revenew ever engaged in

 6   with Valero about PSC?

 7 A. I am not.

 8       Q.     Are you aware of any other type of

 9   disparagement that Revenew engaged in with Exelon with

10   respect to PSC?

11 A. I am not.

12      Q.      Okay.    The only disparaging comments that you

13   think Revenew made to Exelon about PSC are the

14   communication of audit findings based on dubious

15   contractual interpretations and flawed methodologies.

16   Is that accurate?

17                     MR. MILASINCIC:    Objection, form.

18      A.      No.    What's accurate is that's the only ones

19   I know of.

20      Q.      (BY MS. HARRISON)    Okay.    Are you aware of

21   any other company that you think Revenew has made

22   those types of disparaging comments to?

23      A.      I'm aware of other companies that have been

24   audited by Revenew and have not been happy about the

25   results.    I don't know the specifics of those, so I
                                                                Page 128
 1   couldn't say whether they were disparaging or not.

 2       Q.     You mean other suppliers that Revenew

 3   audited?

 4       A.     Yes.

 5       Q.     Okay.   Can you tell me who some of those are?

 6       A.     The two that I know of are Hydrochem,

 7   H-Y-D-R-O-C-H-E-M, and Brock, B-R-O-C-K, Services.

 8       Q.     How do you know that Hydrochem was not

 9   content with Revenew's audit?

10      A.      Because we know people at Hydrochem.    We've

11   talked about Revenew before.

12      Q.      Okay.   Who at Hydrochem have you talked with

13   specifically?

14      A.      Oh, gosh.   I mean, we were talking to their

15   chairman, Donovan Watkins, about it.

16      Q.      And you personally did?

17 A. I was in the room when it was talked about.

18   I don't know who actually was the counterparties to

19   the conversation, but I was in the room there.

20      Q.      But you heard them saying what?   Do you

21   remember the substance of what was said?

22      A.      The substance of what was said is the same

23   kind of claim we have is that they take untenable

24   positions, and they damaged our relationship with our

25   customers, and they cost us to have to pay a lot of
     JEFFREY STOCKS                                         September 17, 2014
     PSC INDUSTRIAL v. REVENEW INTERNATIONAL                               135

 1    JOB NO . 194461
                              CAUSE NO.    2013-59946
 2
      PSC INDUSTRIAL                       )   IN THE DISTRICT COURT
 3    OUTSOURCING, LP    I                 )
                                           )
 4                Plaintiff,               )
                                           )
 5    v.                                   )   HARRIS COUNTY,   TEXAS
                                           )
 6    REVENEW INTERNATIONAL,               )
      LLC,                                 )
 7                                         )
                  Defendant .              )   281ST JUDICIAL DISTRICT
 8
                        REPORTER'S CERTIFICATION
 9                    DEPOSITION OF JEFFREY STOCKS
                           SEPTEMBER 17, 2014
10

11         I,   Suzann M.     Sanchez,    CSR, RMR,   Certified

12   Shorthand Reporter in and for the State of Texas,

13   hereby certify to the following:

14         That the witness,       JEFFREY STOCKS, was duly sworn

15   by the officer and that the transcript of the oral

16   deposition is a true record of the testimony given by

17   the witness;

18         That the deposition transcript was submitted on

19    9-~- \L\               to the witness or to the attorney for

20   the witness for examination,              signature and return to

21   me by      \o- \ '\- B
22         That the amount of time used by each party at the

23   deposition is as follows:

24         Adam Milasincic, Esq. - 0 HOUR(S) 0 MINUTE(S)
           Lauren J. Harrison, Esq. - 2 HOUR(S) 41 MINUTE(S)
25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
     JEFFREY STOCKS                                   September 17, 2014
     PSC INDUSTRIAL v. REVENEW INTERNATIONAL                         136

 1        That pursuant to information given to the

 2    deposition officer at the time said testimony was

 3    taken/   the following includes counsel for all parties

 4    of record:

 5       Adam Milasincic Esq. 1 Attorney for PSC INDUSTRIAL
                                    1

     OUTSOURCING/ LP
 6       Lauren J. Harrison/ Esq.  Attorney for REVENEW
                                        1

     INTERNATIONAL LLC
                     1

 7

 8        I further certify that I am neither counsel for/

 9   related to/ nor employed by any of the parties or

10   attorneys in the action in which this proceeding was

11   taken/    and further that I am not financially or

12   otherwise interested in the outcome of the action .

13        Further certification requirements pursuant to

14   Rule 203 of TRCP will be certified to after they have

15   occurred.

16        Certified to by me this 21st day of September/

17   2014.

18

19
                           c;lf~J1~~~
                         Suzann M. Sanchez/ Texas CSR 697 1 RMR
20                       Expiration Date:  12/31/2014
                         Firm Registration No. 03
21                       Esquire Deposition Solutions/ LLC
                         1001 McKinney/ Suite 805
22                       Houston/ Texas 77002
                         (713) 524-4600
23

24             FURTHER CERTIFICATION UNDER RULE 203 TRCP

25        The original deposition was/was not returned to


                                                    800.211 .DEPO (3376)
                                                    EsquireSolutions.com
     JEFFREY STOCKS                                                      September 17, 2014
     PSG INDUSTRIAL v. REVENEW INTERNATIONAL                                            137

 1    the deposition officer on                         \0-1~-IY
 2          If returned,           the attached Changes and Signature

 3   page contains any changes and the reasons therefor;

 4          If returned,           the original deposition was delivered

 5    to lu\lrt.f\        ~.==>-._,_C_ _ _ _ _ , 2 o 14 .
15                                                                 h
                                  ~Jrow~-~
                                        A                     /



16
                             Suzann M. Sanchez, Texas CSR 697, RMR
17                           Expiration Date:  12/31/2014
                             Firm Registration No. 03
18                           Esquire Deposition Solutions, LLC
                             1001 McKinney, Suite 805
19                           Houston, Texas 77002
                             (713) 524-4600
20

21

22

23

24

25


                                                                       800.211.DEPO (3376)
                                                                       EsquireSolutions. com